DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and/or Claims
	Claims 26-45 are pending.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 26-41, drawn to a method of identifying human otic progenitor cells in the reply filed on 06 May 2022 is acknowledged.
Claims 42-45 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06 May 2022.
Claims 26-41 are under consideration in the instant application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/23/2019; 05/04/2020; 06/25/2020; 09/22/2020; 01/20/2021; 06/21/2021; 08/09/2021; 08/30/2021; 12/01/2021; 12/15/2021; 02/01/2022; 02/25/2022; and 05/06/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
1.	The drawings are objected to because the instant drawings do not comply with 37 C.F.R. § 1.84(U)(1), which states that partial views of a drawing which are intended to form one complete view, whether contained on one or several sheets, must be identified by the same number followed by a capital letter.  Figure 2 of the instant application, for example, is presented on 3 separate panels/pages. The three total sheets of drawings for Figure 2 should be renumbered ''Figures 2A, 2B, and 2C”, respectively.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
2.	The disclosure is objected to because of the following informalities:
2a.	The Brief Description of the Drawings at page 4 of the specification does not refer to Figures 1A and 1B.  

Claim Objections
3.	Claim 27 is objected to because of the following informalities:  
3a.	In claim 27, line 3, it is suggested to recite “progenitor cells” (rather than “progenitors”) for consistency with claim 26.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 29, 31, 32, 34, and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
4a.	Regarding claim 29, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  Please see lines 3 and 7. See MPEP § 2173.05(d).
4b.	Claim 29 is also rejected as being indefinite because it is not clear of the origin of the mixed population of cells that is provided in the alternative limitation recited in lines 5-6.  For example, the claim recites “…wherein the mixed population of cells is provided from, or during, de-differentiating, trans-differentiating or direct reprogramming procedures into human otic cell lineages”.  What specific cells or tissues are being de-differentiated, trans-differentiated, or reprogrammed into human otic cell lineages?  (Please note that this issue could be overcome by amending line 6 to recite, for example, “…trans-differentiating or direct reprogramming procedures of non-otic progenitor cells into human otic cell lineages”.  (Support for such limitation can be found at page 17, lines 29-30 of the specification.))
4c.	Claims 31, 32, 34, and 35 are rejected as being indefinite because claim 31 recites the limitation “wherein the mixed population of cells is contacted with one or more binding members” (emphasis added by the Examiner).  However, claim 26, from which claim 31 depends, recites determining if a cell has at least two cell surface markers.  Therefore, does a single binding member recited in claim 31 bind more than cell surface marker? Is it bi-specific or multi-specific? Or, does one binding member only bind a single cell surface marker?  If Applicant intends the latter, then claim 31 could be amended to recite, for example, “…population of cells is contacted with two or more binding members”.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 26-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of identifying human otic progenitor cells in a mixed population of cells comprising determining if a cell (i) expresses SSEA1, SSEA4, and GD2 and/or GD3, and does not express CD141; or (ii) expresses SSEA4 and TRA-2-49 and does not express CD141, does not reasonably provide enablement for a method of identifying human otic progenitor cells in a mixed population of cells comprising determining if a cell has at least two cell surface markers selected from SSEA1, GD3, TRA-2-49, SSEA4, GD2, and CD141, wherein the cell markers SSEA1, GD3, TRA-2-49, SSEA4, and GD2 are positive cell markers, and wherein the cell marker CD141 is a negative cell marker.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
	Claim 26 is directed to a method of identifying human otic progenitor cells in a mixed population of cells comprising determining if a cell has at least two cell surface markers selected from SSEA1, GD3, TRA-2-49, SSEA4, GD2, and CD141, wherein the cell markers SSEA1, GD3, TRA-2-49, SSEA4, and GD2 are positive cell markers, and wherein the cell marker CD141 is a negative cell marker.
	The specification of the instant application teaches that antibody screening has been undertaken on heterogeneous cell populations (resulting from FGF induction and manipulation of WNT signaling) in an effort to find suitable cell surface markers that can be used to purify the otic progenitor populations via FACS (page 25, lines 1-11; Figure 1).  Human embryonic stem cell (hESC) populations from the Shef3.2 and H14s9 lines are utilized (page 29).  The specification continues to disclose that SSEA-1 and GD3 antibodies are used for verification purposes because they effectively bind the otic progenitor subpopulation (page 28, lines 4-5). The cells are also probed for nuclear (transcription) otic markers, PAX2, SOX2, and FOXG1 (page 28, lines 9-21).  The specification teaches that the analyses confirm three of the best candidates identified in the initial pilot screening (SSEA1, SSEA4, and GD2) (page 30, lines 31-32).  The specification also states that only five, SSEA1, SSEA4, GD2, GD3, and TRA-2-49 followed through in screening (page 30, lines 33-34; page 31, lines 1-2).  The specification indicates that CD141 is an exclusion marker since it labels most other cell types but not the progenitors (page 31, lines 4-5).  The specification also teaches that hESCs from the Sef3.2 line were induced to differentiate into otic progenitors and then the cells were labelled with SSEA4, TRA-2-49, and CD141 antibodies (page 31, lines 21-24; Figures 8A, 8B).  The cells were separated and allowed to differentiate for 17, 20, or 26 days into sensory hair-like cells, suggesting that the SSEA4/TRA-2-49 double positive population contains progenitor cells capable of differentiating into the sensory hair cell lineage (page 31, lines 27-35; Figure 9).	
	Therefore, in view of the teachings of the specification, the human otic progenitor cells can be identified and sorted from a mixed population of cells based upon two different groups of marker determinations: (i) expression of SSEA1, SSEA4, and GD2 and/or GD3, and no expression of CD141; or (ii) expression of SSEA4 and TRA-2-49 and no expression of CD141.  However, there are no methods or working examples that indicate any other marker combinations selected from at least two of SSEA1, GD3, TRA-2-49, SSEA4, GD2, and CD141 successfully identify human otic progenitor cells from a mixed cell population.  A large quantity of experimentation would be required of the skilled artisan to determine what other marker combinations identify a human otic progenitor cell.  Such experimentation is considered undue.  Additionally, one skilled in the art would not be able to predict which specific at least two marker combinations selected from SSEA1, GD3, TRA-2-49, SSEA4, GD2, and CD141 identify human otic progenitor cells.  For example, the relevant prior art teaches that marker combinations encompassed by the instant claims are detected on cells other than human otic progenitor cells, as required by the instant claims.  Strakova et al. (Cell Tissue Res 332: 479-488, 2008) teach that human uterine fibroblasts express SSEA1 and SSEA4 (in addition to Oct-4, Stro-1, and TRA-1-81) (abstract; page 483).  Xu et al. (Cell Physiol Biochem 23: 415-424, 2009) disclose that mesenchymal stem cells express GD2 and SSEA4 (in addition to Oct-2, Sox-2, and Nanog) (see abstract; page 420, column 2; Figure 5B, GD2+ and ALP (TRA-2-49)).  Heller et al. (US 2014/0004556) indicate that embryonic stem cells express SSEA4, TRA-2-49 (alkaline phosphatase), TRA-1-60, SSEA3, TRA-1-81, but not SSEA1 (page 6, [0070]).  Kerr et al. (Stem Cells 26: 412-421, 2008; cited on the IDS of 20 January 2021) states that markers of pluripotency have been identified as present in the inner cell mass of the blastocyst and shared by ESCs, embryonal carcinoma cells (ECCs), and embryonic germ cells (EGCs), including CKIT, SSEA1, EMA1, SSEA3, SSEA4, TRA-1-60, and TRA-1-81 (page 413, column 1).  Kerr et al. continue to indicate that “these markers are not exclusive to stem cells, making the significance of these markers unclear in these cells” (page 413, column 1).  Thus, one skilled in the art would not be able to predictably rely upon the detection of just any two marker combinations selected from SSEA1, GD3, TRA-2-49, SSEA4, GD2, and CD141 to successfully identify human otic progenitor cells. The teachings of the specification are not adequate guidance, but merely an invitation to the artisan to use the current invention as a starting point for further experimentation.
	Due to the large quantity of experimentation necessary to determine what other marker combinations identify a human otic progenitor cell (other than (i) expression of SSEA1, SSEA4, and GD2 and/or GD3, and no expression of CD141; or (ii) expression of SSEA4 and TRA-2-49 and no expression of CD141); the lack of direction/guidance presented in the specification regarding the same; the lack of working example; the complex nature of the invention; the state of the prior art (see Strakova et al., Xu et al., Heller et al., Kerr et al., above); and the unpredictability of identifying human otic progenitor cells with just any two marker combinations selected from SSEA1, GD3, TRA-2-49, SSEA4, GD2, and CD141, undue experimentation would be required of the skilled artisan to use the claimed invention.
Conclusion
	No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIDGET E BUNNER whose telephone number is (571)272-0881. The examiner can normally be reached Monday-Friday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571) 272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





BEB
Art Unit 1647
26 May 2022

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647